Title: From Thomas Jefferson to Louis Hue Girardin, 8 April 1821
From: Jefferson, Thomas
To: Girardin, Louis Hue


Dear Sir
Monticello
Apr. 8. 21.
Your favor of the 1st is recieved and I am happy to learn that you are settled so much to your satisfaction, and I hope that your institution will feel the good effects of your superintendance. I know of no collection of papers relative to our University in 8vo as you describe. some years ago there was a small pamphlet of some early projects on that subject. a few of these only were published for the use of the members, and are hardly to be got now.Of daughters left by Lucius Junius Brutus I think history makes no mention. you know, it is made a question in Plutarch whether he had any issue other than the two sons whom he executed. and consequently whether the claim was not spurious by the latter Bruti of a descent from him. the father of him who killed Caesar had two daughters, one of these, Junia, married Cassius and is mentioned Tac. Ann. III.76. & Cicero de Oratore II.55. the figures therefore introduced by David into his painting of L. J. Brutus are fictions probably of the painter to strengthen the effects of his piece.I will place on the next page the catalogue of the optima editions within my knolege, and here add my friendly & respectfl salutns.Th: JeffersonHerodotus. Gr. Lat. Schweighauseri. 6.v. 8vo Argentorati et Parisiis 1816.Thucydides Wasse et Dukeri. 6.v. 8vo Biponti 1788.Xenophontis op. omn. Gr. Lat. Wells. 4.v. 8vo Lipsiae. 1763.Diodorus Siculus Wesselingii Etc Gr. Lat. not. var. Biponti 1793. 11. vol. 8voDionysius Halicarnasseus. not. var. Gr. Lat. Reiske 6.v. 8vo Lipsiae 1774.Livy. Lat. Fr. La Malle. 15.v. 8vo Paris 1810.Plutarchi vitae. Gr. Koraij. 6.v. 8vo Paris 1809.Tacitus Oberlini. not. var. 4.v. 8voTacitus Lat. Fr. La Malle 6.v. 8vo Paris 1818.Dion Cassius. Gr. Lat. Strutz. 8vo Lipsiae.Homeri Ilias. Gr. Lat. scholiis Heyne. 8.v. 8vo Lipsiae 1802.Virgil Heynii 4.v. 8vo Lipsiae. 1803.Aeschylus Gr. Lat. Bothe. Lips.  1805. 8voSophocles Gr. Lat. cum scholiis Johnson. 2.v. 8vo Etoniae 1788.Euripides. Barnes. Gr. Lat. schol. 3.v. 4to Lipsiae 1778.Aristophanes, Gr. Lat. Brunckii. Argentorati. 1783. 6.v. 8voJuvenal Ruperti. 2.v. 8vo Lips. 1801.Luciani opera. Gr. Lat. Hempsterhusii et Rheitzii. 10.v. 8vo Biponti. 1789.Dictionnaire Gr. Fr. par Planche 8vo a most excellent one.